Citation Nr: 1447435	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  08-34 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for testicular cancer, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran provided testimony at a July 2009 hearing before an RO hearing officer.  A transcript of the hearing is associated with the claims file.

In March 2011, the Veteran's representative indicated that the Veteran was withdrawing his Travel Board hearing request.  The Veteran has not submitted a request for another Board hearing since that time.  As such, the Veteran's hearing request is deemed withdraw.  38 C.F.R. § 20.704.

In July 2011, the Board remanded this appeal.  In April 2013, the Board denied the Veteran's claim.  He appealed, and in December 2013, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the matter for further consideration.  In May 2014, the Board remanded the matter for development.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

Testicular cancer, diagnosed many years after service that did not manifest in service or within one year of separation, and is unrelated to service to include exposure to herbicides and asbestos.


CONCLUSION OF LAW

Testicular cancer was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002), 38 CF R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

The duty to notify in this case was satisfied by letters sent to the Veteran in December 2007.  The claim was last adjudicated in September 2014. 

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA examination and identified private treatment.

In June 2014, the AOJ obtained a VA addendum opinion, as requested by the May 2014 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  For these reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).


Service connection 

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service). 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for malignant tumors, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307(a) (2014).

If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim. 38 C.F.R. § 3.303(b) (2014).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, including malignant tumors.  38 C.F.R. § 3.309(a), see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a compensable degree within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

When a claimed disability is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 Fed.3d 1039 (Fed. Cir. 1994).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Analysis

As an initial matter, the Board notes that record does not reflect, and the Veteran does not contend that he engaged in combat with the enemy.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not applicable.

The Veteran contends that his current residuals of testicular cancer are the result of in-service exposure to Agent Orange and asbestos. 

The Board notes that the Agency of Original Jurisdiction did not make specific findings as to whether the Veteran served in Vietnam during a time which Agent Orange exposure is presumptive.  For the purposes of this discussion only, the Board acknowledges such exposure as presumed by the private and VA medical clinicians in providing the opinions discussed herein.  Nevertheless, testicular cancer is not on the list of diseases from which veterans presumed exposed to Agent Orange are entitled service connection on a presumptive basis.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Therefore, service connection on a presumptive basis based on Agent Orange exposure is not warranted.

The Veteran's service treatment records do not note any in-service complaints, treatment or diagnoses referable to testicular cancer or a testicular tumor.  During the June 1966 report of medical history at entrance, the Veteran reported a history of hitting himself in the scrotum with a suitcase.  On the corresponding report of medical examination, the endocrine and genitourinary systems were normal.  An October 1966 service treatment record notes the Veteran complained of a painful left scrotum due to a kick by another sailor during a scuffle.  On examination, the examiner noted a left varicocele, with an enlarged tender area in the left inguinal region.  The diagnosis was contusion of the left inguinal region.  The Veteran was treated with bed rest and ice packs.  He was discharged to duty as asymptomatic two days later.  On the September 1970 report of medical examination at separation, the endocrine and genitourinary systems were noted as normal.  The examiner noted a left varicocele under the summary of defects and diagnoses section.

Post-service records show the earliest diagnosis of testicular cancer (left testicular tumor) in 1996 private treatment records.  The Veteran underwent a left radical orchiectomy in February 1996.

The Veteran's records do not indicate that a malignant tumor was noted in service.  Additionally, there is no competent lay or medical evidence showing the manifestation of such a disease within one year of separation from service.  As noted, the Veteran was not diagnosed with testicular cancer until 1996-nearly 26 years after his separation.  The Board has considered the Veteran's statements that cancer may lay dormant.  See DRO Hearing Tr. at 8.  However, the Veteran does not allege manifestation within one year of separation and none are shown in the record.  

In his August 2007 claim, the Veteran reported that his cancer began in February 1996 due to Agent Orange exposure.  He indicated that he was exposed to asbestos but listed "NA" as the resulting disability.

In an August 2007 statement, the Veteran indicated that his previous doctor told him that his form of cancer was so unusual for a man his age that he could be in a medical journal, as testicular cancer is a "young man's disease."  He indicated that he did not have a family history of testicular cancer.  The Veteran has consistently referred to this statement from his previous doctor as the basis for his belief that his disorder is related to service throughout the course of the appeal.  

In a letter dated August 2007, Dr. Barrozo, the Veteran's private physician  requested that the Veteran be awarded benefits given his time onshore near potential Agent Orange exposure during the Vietnam War and the potential of a causal link between testicular cancer and Agent Orange.

In a letter dated December 2007, Dr. Barrozo stated that while environmental and congenital reasons may certainly contribute to the onset of testicular cancer, it is reasonable to assume that there is a link between the cancer and Agent Orange exposure.  He could not attest to certain causation, but stated that it was his medical opinion that Agent Orange contributed to the onset of testicular cancer. 

In a January 2013 VA examination, the examiner noted the Veteran's post-service diagnosis and treatment for cancer of the left testis.  The examiner opined that it was less likely than not that the Veteran's testicular cancer was incurred in or caused by the claimed in-service injury, event, or illness.  In the opinion, the examiner noted that the disorder, treated 27 years post-service was unrelated to active duty including the scrotal injury/left varicocele noted in service or Agent Orange exposure.  As a rationale, the examiner noted that cancer of the testis is not associated with Agent Orange exposure in Vietnam, based on a study conducted by the VA and that the risk factors for development of testicular cancer are undescended testicle, family history, infertility, and testicular atrophy.

VA obtained a medical opinion in June 2014 during which the examiner reviewed the Veteran's claims file.  The examiner opined that it was less likely than not that the Veteran's testicular cancer was incurred in or caused by the claimed in-service injury, event, or illness.  In so opining the examiner noted his disagreement with the private medical opinion that herbicide exposure (Agent Orange) contributed to the onset of testicular cancer.  As a rationale, the examiner noted that there is no positive association between testicular cancer and Agent Orange exposure based on the Agent Orange Act of 1991.  

In the June 2014 VA opinion, the VA examiner also opined that testicular cancer was less likely than not incurred in or caused by asbestos exposure aboard a ship during service in the Navy.  As a rationale, the examiner noted that asbestos was previously used in construction.  The examiner stated that asbestos related disorders are caused by the inhalation of asbestos fibers.  The examiner noted that asbestos related disorders include asbestosis, lung carcinoma, pleural effusions, and mesothelioma.  He concluded that no positive association exists between asbestos exposure and testicular cancer.

Upon review of the evidence of record, the Board finds that service connection for testicular cancer is not warranted.  As noted above, testicular cancer did not manifest in service, a malignant tumor did not manifest within one year of service discharge, and testicular cancer did not manifest for many years thereafter. 

As to the assertions of the Veteran that testicular cancer was related to service, the Veteran is competent to report as to the observable symptoms he experiences, such as the onset of his testicular cancer symptoms, and their history.  Layno v Brown, 6 Vet. App 465, 469-70 (1994).  However, cancer is the type of complex medical matter as to which the courts have found to be beyond the competence of lay witnesses.  See Jandreau v Nicholson, 492 F 3d 1372, 1377 Fed Cir. 2007).  Similarly, the Veteran is competent to report information conveyed to him by his physician, such as a contemporaneous medical diagnosis or opinion.  However, to the extent the Veteran based his theory of a claimed link on his former physician telling him that it was unusual that he was diagnosed with testicular cancer at an older age, the record does not reflect that this doctor provided an opinion on etiology, verbally or otherwise.  Such a statement, without more does not support a claimed link on this basis.  Moreover, the Veteran's statements of record do not establish an in-service onset or continuity of symptoms since service, the record shows that the Veteran is aware that his symptoms did not begin until many years after service.

The Board has also considered the Veteran's assertions as to his exposure to asbestos (August 2007 claim, October 2012 statement) and a link between testicular and prostate cancer (March 2009 notice of disagreement).  In regard to the Veteran's statements, the Board finds that there is no evidence of record, competent or otherwise, to support these general statements.  The Veteran also submitted two Internet articles.  One article addresses the effects of canine exposure to dioxins and damage to reproductive organs and the other states that there is inadequate evidence to determine whether an association exists between testicular cancer and Agent Orange exposure.  While the Board acknowledges these submissions, there is no competent evidence of record showing that these general statements of a potential link apply to the Veteran's specific case.  In addition, the second article tends to support the findings of the VA examiner as to the lack of a medical etiological link.  As such, the Board affords limited probative value to these statements on the issue of a claimed etiology, to the extent the Veteran alleges such a link exists. 

The Board acknowledges the August 2007 and December 2007 statements from Dr. Barrozo.  The Veteran's private doctor stated that while environmental and congenital reasons may contribute to the onset of testicular cancer, it was reasonable to assume a link between the disorder and Agent Orange exposure, without further rationale.  While the doctor stated that he could not attest to certain causation, he opined that the Agent Orange exposure did contribute to the onset of the cancer.  To the extent that this opinion attributes at least some causation to Agent Orange exposure, it is supportive of the claim.  However, the opinion is speculative and conclusory in nature.  Such factors diminish the probative value of the opinion.  To the contrary, when viewed as a whole, the VA examiner opinions contain rationale and are highly probative.  See Nieves-Rodriguez v Peake, 22 Vet. App 295, 304 2008 most of the probative value of a medical opinion comes from its reasoning).  In January 2013, the VA examiner determined that the Veteran's testicular cancer was not due to his in-service Agent Orange exposure or in-service testicular injury/left varicocele.  Then, in January 2014 VA examiner disagreed with the private opinion and found that the Veteran's testicular cancer was not likely related to service to include exposure to potential Agent Orange or asbestos.  In January 2013, the VA examiner noted that there is no association between testicular cancer and Agent Orange in medical literature, and then provided risk factors for testicular cancer, silent as to Agent Orange exposure and the presence of an in-service varicocele.  In January 2014 VA examiner also found that the Veteran's testicular cancer was not incurred in or caused by asbestos exposure, noting asbestos-related disorders, which was silent to testicular cancer.

The Board acknowledges the VA Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, paragraphs 9 (b) and (g), which provide that inhalation of asbestos exposure can produce cancer of the urogenital system and that U.S. Navy Veterans were potentially exposed to asbestos, which was previously used extensively in military ship construction.  As per the Court instructions, the VA examiner was made aware of these provisions.  As noted, the January 2014 VA examination provided a list of disorders caused by asbestos inhalation which did not include testicular cancer.  Therefore, this provision does not provide support for the Veteran's claim.
Here, the preponderance of the evidence is against the finding that the Veteran's testicular cancer is related to the Veteran's service, including Agent Orange exposure or asbestos exposure.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to service connection for testicular cancer, to include as due to exposure to herbicides is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


